Citation Nr: 0214557	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-27 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected varicose veins of the right leg.

2.  Entitlement to an increased rating for the service-
connected subtotal gastrectomy for duodenal ulcer, currently 
rated as 40 percent disabling.

(The issue of an increased rating for the service-connected 
residuals of a shell fragment wound of the right knee, 
currently evaluated as 10 percent disabling will be the 
subject of a later decision.)








REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  

The Board is undertaking additional development on the issue 
of an increased rating for the service-connected residuals of 
a shell fragment wound of the right knee pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  



FINDINGS OF FACT

1.  The service-connected disability is shown to be 
manifested by small varicosities in the right leg, 
asymptomatic; neither intermittent edema of the leg nor 
aching and fatigue in the leg after prolonged standing or 
walking is shown.  

2.  The service-connected subtotal gastrectomy for duodenal 
ulcer is not shown to be manifested by more than moderate 
symptoms, productive of less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea; severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected varicose veins of the right leg are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104 including Diagnostic 
Code 7120 (2002).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected subtotal gastrectomy for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114 including Diagnostic Code 7308 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1943 to 
February 1946.  Shortly after service, the RO in a rating 
decision in November 1946 granted service connection for 
varicose veins of the right leg with a noncompensable rating 
assigned.  

In a June 1950 rating decision, the RO granted service 
connection for a gastric ulcer.  The veteran's service-
connected disability is currently characterized as subtotal 
gastrectomy for duodenal ulcer and is rated as 40 percent 
disabling.  

The veteran currently maintains that the service-connected 
right leg varicose veins warrant a compensable evaluation and 
that the service-connected subtotal gastrectomy residuals for 
duodenal ulcer disease are severe enough to warrant a rating 
in excess of 40 percent.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2002), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  



I.  Varicose Veins

The veteran was afforded a VA examination to determine the 
severity of the service-connected varicose veins of the right 
leg in April 2000 when he indicated that he was having no 
problem with his varicose veins of the right leg.  An 
examination of the right leg revealed no significant 
varicosities.  There were two small varices associated with 
breaks in the investing fascia of the leg.  They were about 
2/3 down from the knee area.  There was no significant 
swelling.  There was no evidence of deep venous thrombosis.  
The diagnosis was that of small varicosities of the right 
leg, asymptomatic.  

The Board notes that the criteria for evaluating 
cardiovascular disorders was amended, effective on January 
12, 1998, during the pendency of this claim.  The Court has 
held that if the applicable laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, in a recent precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  

In the event that it is determined that the prior version is 
more favorable, then the Board should apply the former 
provision to periods both before and after the effective date 
of the regulatory change.  Also, as a factual matter, it is 
certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then- existing rating 
criteria.  See VAOPGCPREC 3-2000 (April 10, 1999).  

The veteran's service-connected varicose veins of the right 
leg were initially evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) (effective prior to January 12, 
1998).  

For mild varicose veins, or for those with no symptoms, a 
noncompensable rating is assigned.  A 10 percent rating is 
assigned for unilateral varicose veins that are moderate, 
with varicosities of superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  

A 20 percent rating is warranted for unilateral varicose 
veins (and 30 percent for bilateral varicose veins) that are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion, and no involvement of the deep 
circulation.  

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2002).  

Under the new version of the Diagnostic Code, a 
noncompensable rating is assigned for asymptomatic palpable 
or visible varicose veins.  A 10 percent rating is warranted 
for varicose veins where there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  

A 20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  To warrant a higher, 40 percent rating, persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration must be shown.  

Considering the old rating criteria of Diagnostic Code 7120, 
recent objective examination of right leg varicose veins did 
not shown that the condition was moderate involving 
varicosities of superficial veins below the knees with 
symptoms of pain or cramping on exertion, in order to meet 
the criteria for an increased rating.  

Rather, the evidence shows that the varicose veins of the 
right lower extremity are asymptomatic with no significant 
varicosities, significant swelling or symptoms of pain and 
cramping.  Such warrants a noncompensable rating for the 
service-connected varicose veins of the right leg under the 
old rating criteria.  

Considering the new rating criteria of Diagnostic Code 7120, 
recent objective examination did not show intermittent edema 
of the right leg or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, as required to 
meet the criteria for an increased (compensable) rating.  

Rather, the varicose veins of the right lower extremity have 
been manifested by no more than asymptomatic palpable or 
visible varicose veins.  Such supports the current 
noncompensable rating for the service-connected varicose 
veins of the right leg under the new rating criteria.  

Under either the old or new rating criteria, the service-
connected right lower extremity varicose veins are no more 
than noncompensably disabling.  Moreover, the veteran 
indicated at the April 2000 examination that he was having no 
problems with his varicose veins of the right leg.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Subtotal Gastrectomy for Duodenal Ulcer

The veteran was afforded a VA examination to determine the 
current severity of the service-connected subtotal 
gastrectomy for duodenal ulcer in April 2000.  The veteran 
complained of having constant diarrhea and passing five or 
six stools per day  The veteran reported that the stools had 
been positive for blood, but he did not have any gross 
bleeding.  

The veteran reported that, when he ate too much, he ramped 
and bloated a little.  The veteran denied having sweatiness, 
faintness or other symptoms associated with post-gastrectomy 
syndrome.  The veteran reported that his weight was stable.  
The veteran took Metamucil in an effort to control the 
problem.  The diagnosis was that of status post partial 
gastrectomy and vagotomy.  

The VA examiner pointed out that the veteran did not have 
nausea, sweating or circulatory disturbances.  He had five or 
six soft stools per day.  He had no symptoms of hypoglycemia.  
His weight was stable.  His blood count (hemoglobin 
determination) was borderline.  

The examiner further commented that the veteran did not have 
any duodenal ulcers in as much as he had had a Billroth 
gastrectomy which precluded the possibility of a duodenal 
ulcer.  The veteran had nothing to suggest that he had a 
stomach ulcer.  

The veteran's service-connected subtotal gastrectomy for 
duodenal ulcer is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2002) for postgastrectomy syndromes.  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia. 38 C.F.R. § 4.111 (2002).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2001).  

Effective on July 2, 2001, 38 C.F.R. § 4.112 for weight loss 
was revised.  For purposes of evaluating conditions in 38 
C.F.R. § 4.114, the term "substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  The term " inability to gain weight" means 
that there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease. 38 C.F.R. § 4.112 (as amended) (2001).  

There is no prejudice to the veteran in the Board's 
consideration of this revised rating provision in the first 
instance, because, as discussed hereinbelow, the veteran has 
not had significant weight loss during the time relevant to 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There are diseases of the digestive system particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2002).  

Ratings under Diagnostic Codes 7301 though 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2002) .  

As noted above, the veteran's service-connected subtotal 
gastrectomy for duodenal ulcer is currently rated under 
Diagnostic Code 7308, postgastrectomy syndrome.  

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome; less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  

A higher 60 percent rating under Diagnostic Code 7308 is not 
warranted unless the postgastrectomy syndrome is severe, with 
associated nausea, seating, circulatory disturbance after 
meals, diarrhea hypoglycemic symptoms and weight loss with 
malnutrition and anemia.  

The medical evidence in this case shows that, while the 
veteran reported having diarrhea, the examiner in April 2000 
pointed out that the veteran's service-connected disability 
picture was not associated with nausea, sweating, 
hypoglycemia, weight loss or malnutrition, those symptoms 
which would warrant a rating in excess of 40 percent.  

Moreover, the examiner noted that the veteran did not 
specifically suffer from an ulcer at this time.  

In other words, the Board finds that the service-connected 
subtotal gastrectomy for duodenal ulcer is not shown to be 
productive of more than moderate symptoms, particularly with 
characteristic circulatory symptoms after meals with 
diarrhea, to warrant the assignment of a rating higher than 
40 percent under Diagnostic Code 7308.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, the Statement of the Case, the 
Supplemental Statement of the Case and letters, as well as 
the Board's remand informed the veteran of the evidence 
needed to support his claim.  VA has met its duty to inform 
the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
his responsibility to provide evidence, and to provide notice 
of the actions taken by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claims.  

In this regard, the Board notes that, by virtue of a May 2002 
letter issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claims.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in April 2000 to fully evaluate the severity of the 
service-connected disabilities.  Hence, the claim is ready to 
be considered on the merits.  

Accordingly, a remand for the RO to address the VCAA again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  



ORDER

An increased (compensable) rating for the service-connected 
varicose veins of the right leg is denied.  

An increased rating in excess of 40 percent for the service-
connected subtotal gastrectomy for duodenal ulcer is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

